DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-13 and 16-18 in the reply filed on 01/05/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 all recite the limitation “at least approximately” which renders the claim indefinite as it is not clear what the bounds of the numerical range recited necessarily are. Amending to exclude one of “at least” OR “approximately” will render this rejection moot. For the purpose of examination, it is interpreted that there is some ratio of surface area and volume.

The remaining claims are rejected for being dependent on one of the claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-4, 6-8, 10-11, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugon (EP 1108437) in view of Ward (US 2007/0295831).
Regarding claim 1, Hugon (Cited on IDS, Already present in file wrapper) teaches a perfume tester comprising one or more atomizers for atomizing an alcohol-based liquid perfume, the one or more atomizers comprising (claim 6): a liquid compartment configured to receive a liquid (fig. 1 bottle 10, abstract); and a mixing compartment provided next to the liquid compartment (inner chamber 2), the mixing compartment comprising an air inlet and an air outlet (channels 3 and 4); wherein the mixing compartment comprises a mixing opening facing the liquid compartment and the liquid compartment comprises a liquid opening facing the mixing compartment, wherein the mixing opening matches the liquid opening (passage occupied by capillary element 6 with wick inside 13); and the atomizer further comprises a wick connecting the liquid compartment and the mixing compartment such that in use the wick fits in the liquid compartment opening and in the mixing compartment opening in an airtight manner (there’s no opening present around the capillary element 6 surrounding wick 13), the wick extending into the mixing and liquid compartments. Hugon appears to be silent with regards to the ratio of an outer surface of the wick and the volume of the mixing compartment.
Ward (US 2007/0295831) teaches the wick surface area and geometry is important in determining the release rate of the vapor (Paragraphs [0029]-[0033]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wick geometry in the device taught by Hugon in order to optimize the geometry and surface area of the wick such that a ratio of the outer contact surface and the volume of the mixing compartment is at least 0.05:1 as claimed to arrive at the claimed invention. One would have been motivated to do so to optimize the result-effective variable that is surface area of the wick exposed to liquid and air. See MPEP 2144.05(II)(B).

Regarding claim 4, Hugon further teaches a central volume arranged surrounding a portion of the wick extending into the liquid compartment, the central volume extending from the mixing opening to a bottom of the liquid compartment (wick 13 is surrounded by hollow needle 6; Claims 2 and 3) and the atomizer further comprises one or more flooding orifices providing fluid communication between the wick and an inside of the liquid compartment (the hole at the bottom of the hollow needle allows for communication).
	Regarding claim 6, Hugon further teaches the wick traverses the entire mixing compartment (Diffusion grid 7 which is apart of the wick extends from the top to the bottom of the compartment as seen in fig. 1).
	Regarding claim 7, Hugon further teaches the wick traverses the entire liquid compartment (Fig. 1 shows the wick traverses from the top to the bottom of the compartment).
	Regarding claim 8, Hugon further teaches the flooding orifices are provided at or near the bottom of the liquid compartment (Fig. 1 shows this).
	Regarding claim 10, Hugon further teaches the material elements are strips and cords (Paragraph 16).
	Regarding claim 11, Hugon further teaches the wick is cylindrical (Wick 13 is inside needle 6 which is inherently or at least obviously cylindrical).
	Regarding claim 13, Hugon further teaches the liquid compartment comprises an openable bottom so as to allow refilling the liquid compartment (septum with a diaphragm 12 is pierceable, and thus is necessarily capable of being refilled; Paragraph 14).

	Regarding claim 18, the atomizers taught by Hugon are well capable of containing liquid perfumes that are alcohol-based and are the same or different. See MPEP 2114, II for more details.

Claim 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugon (EP 1108437) in view of Ward (US 2007/0295831) and further in view of Gruenbacher (US 2010/0288847).
Regarding claim 5, Hugon teaches control means but appears to be silent with regards to a memory chip.
	Gruenbacher (US 2010/0288847) teaches a diffusion device that comprises a programmable controller (inherently or at least obviously comprising a memory chip) that carries out the various operational functions (Paragraph [0083]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Hugon such that there is a memory chip and programmable controller as taught by Gruenbacher to arrive at the claimed invention. One would have been motivated to do so to successfully implement the control means taught by Hugon in an automatic and highly functional manner.
Regarding claim 16, Hugon further teaches an air compressor (Claim 1 recites a pressurized air circuit), but appears to be silent with regards to valves.
	Gruenbacher further teaches an electro valve for controlling air flow at inlets/outlets (Fig. 18 valve 209, Paragraph [0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Hugon such that there are electro valves at inlets/outlets to arrive at the claimed invention. One would have been motivated to do so to conveniently control and direct air flow.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugon (EP 1108437) in view of Ward (US 2007/0295831) and further in view of Tranzeat (US 2011/0290908).
Regarding claim 9, Hugon further teaches the wick is formed of a plurality of absorbent material elements (cotton filaments make up wick 13; Paragraph 16) but appears to be silent with regards to the limitation that the absorbent material elements being arranged not touching each other at least at the portion of the wick extending into the mixing compartment.
Tranzeat (US 2011/0290908) teaches a diffusion device comprising a wick wherein the wick materials are not touching each other in the mixing space (Fig. 13 shows this). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Hugon such that the wick materials are not touching each other in the mixing compartment as taught by Tranzeat to arrive at the claimed invention. One would have been motivated to do so to increase the surface area which as taught by Ward is a desirable condition of the wick for diffusion. All the claimed features are taught by the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art, alone or in combination, fails to teach or fairly suggest all the limitations of the claimed invention. The prior art considered to be the closest prior art is Hugon in view of Ward.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because Hugon is not relied upon for the limitation to which Applicant has directed their arguments. Applicant’s arguments directed towards an unexpected result is further not persuasive as the newly cited Ward considers the surface area crucial and suggests a small ratio as claimed by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/B.H./Examiner, Art Unit 1799       

/SEAN E CONLEY/Primary Examiner, Art Unit 1759